Berry, J.
(dissenting). Respectfully, I dissent from that part of the majority opinion that affirms the determination of parental unfitness of the mother and the decree dispensing with the mother’s consent to adoption. In my opinion, the facts of this case do not support by clear and convincing evidence the unfitness determination or the decision to terminate the mother’s rights.
The judge’s determination of unfitness and the decree rest heavily on findings that the mother did not sufficiently comply with service plans proposed by the Department of Children and Families (department) and did not partake in full visitation with Jacques. Indeed, forty-two of the judge’s ninety-eight factual findings rest on service plan and visitation issues. I believe that many of these findings “suffer from a lack of close attention to the evidence.” Adoption of Leland, 65 Mass. App. Ct. 580, 586 (2006). See Care & Protection of Olga, 57 Mass. App. Ct. 821, 823 (2003).
Specifically, the trial record shows that, at the time of trial, the mother had met regularly and cooperated in the service plan with her department social workers, undertook individual therapy for a period of time and signed a release, completed a fourteen-week parenting class, and was attending an anger management program (attendance was ongoing at the time of trial).
Moreover, there is little dispute that the mother’s failure to visit Jacques was limited to the period of the time when Jacques lived in Ipswich, while she lived in Lynn. The mother consistently stressed to the department her inability to pay for transportation to Ipswich from Lynn. Then, when the location of the visits was changed to the department’s Lynn office, the mother visited with Jacques regularly and consistently. In fact, during the seven months leading up to trial, the mother visited with Jacques *612approximately twenty-six times, missing only two visits for appropriate reasons. The judge’s disregard of this point is troubling.1
Although the mother’s adherence to all the tasks and visitation schedule outlined in her service plans was imperfect, the case law does not hold that a parent must have a complete and perfect performance of a comprehensive service plan to maintain parental rights. See, e.g., Adoption of Katharine, 42 Mass. App. Ct. 25 (1997) (court unwilling to dispense with biological parents’ consent to adoption where both parents resisted service plans and failed to avail themselves of programs directed toward ending use of cocaine); Adoption of Leland, 65 Mass. App. Ct. 580 (father not proved unfit by clear and convincing evidence where compliance with service plan deemed insufficient).
Viewed in totality, I see the facts in this case as demonstrating a sincere and growing effort by the mother to correct her parental shortcomings. See Adoption of Carlos, 413 Mass. 339, 350 (1992) (“A judge may properly be guided by evidence demonstrating reason to believe that a parent will correct a condition or weakness”). Moreover, I do not believe the facts support the conclusion that the mother is currently “so bad as to place the child at serious risk of peril from abuse, neglect, or other activity harmful to the child,” or that she exhibits “ ‘grievous shortcomings or handicaps’ that put the child’s welfare much at hazard.” Adoption of Leland, 65 Mass. App. Ct. at 584, quoting from Adoption of Katharine, 42 Mass. App. Ct. at 28. Thus, I am not persuaded that it would be in Jacques’s best interests to affirm the “extreme step” of irrevocably ending all legal relations with the mother. See Adoption of Carlos, 413 Mass. at 349.
Appellate counsel was clear and definite that Jacques opposes the decree to dispense with his mother’s consent to adoption, and confirms Jacques’s expressed desire to maintain parental contact with his mother. In addition, I note that, because Jacques *613is now twelve years old, he has the right to object to, and thereby to block, any adoption plan. G. L. c. 210, § 2.2

The judge appears not to have fully or fairly weighed the dramatic change in visitation and instead simply discredited the mother’s testimony that she was unable to pay for transportation to Ipswich. However, given the ensuing regularity of her visits when the venue was changed to Lynn, close to where the mother resided, this particular credibility finding is not well grounded.


Jacques’s appellate position differs from that advanced by his counsel on the first day of trial. However, apart from that position as trial began — and references to Jacques being distressed by his mother pressing forward at trial — at virtually all other points during the course of the proceedings, Jacques’s position — as on appeal — was that he wished to maintain the parental bond with the mother.